Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/07/2021 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/13/2021. Previous rejections under 35 U.S.C. 112(a) remains. New grounds of rejection necessitated by amendments are discussed below.   
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Regarding claim 1, the broadest reasonable interpretation of claim 1 covers a device comprising processing circuitry analyze a result of measurement over time of oxygen consumption rates of different types of immune cells collected from a subject and stored in sealable micro-wells and a change in pH around the immune cells, so as to analyze a dynamic change for each cell of the immune cells; and output a prediction result of efficacy of an anticancer drug in the subject on a basis of the analysis. The specification does not provide direction on how the processing circuitry analyzes a result of measurement and outputs a prediction result of efficacy. At the time of filing, the state of the art was such that shrinkage effect of a tumor and oxygen consumption of immune cells were measured to indicate efficacy. However, the amount of direction provided in the specification is not adequate for one of ordinary skill in the art to provide a processing circuitry configured to analyze results of measurement and output a prediction of efficacy. The specification is silent as to how oxygen consumption rates and pH changes are associated with efficacy of a drug and how a prediction of efficacy is calculated from measurements (e.g. what type of analysis is used? Are statistical software used? Are specific equations used?) Furthermore, the specification is silent on how oxygen consumption rates of different types of immune cells and pH correspond to efficacy of an anticancer drug. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 1. Thus, claim 1 is not enabled by the disclosure. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 13, the broadest reasonable interpretation of claim 13 covers an information processing method executed by processing circuitry, the method comprising a step of analyzing and outputting as claimed. The specification does not provide direction on the analyzing step and output step. At the time of filing, the state of the art was such that shrinkage effect of a tumor and oxygen consumption of immune cells were measured to indicate efficacy. However, the amount of direction provided in the specification is not adequate for one of ordinary skill in the art to perform the method of analyzing a result of measurement over time of oxygen consumption rates of different types of immune cells and a change in pH and outputting a prediction result of efficacy of an anticancer drug. The specification is silent as to how oxygen consumption rates and pH changes are associated with efficacy of a drug and how a prediction of efficacy is calculated from measurements (e.g. what type of analysis is used? Are statistical software used? Are specific equations used?) Furthermore, the specification is silent on how oxygen consumption rates of different types of immune cells and pH correspond to efficacy of an anticancer drug. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 13. Thus, claim 13 is not enabled by the disclosure.
Regarding claim 14, the broadest reasonable interpretation of claim 14 covers a system comprising micro-wells, sensors capable of detecting oxygen consumption rate and a change in pH around immune cells, and an information processing device capable of analyzing oxygen consumption rate and change in pH and outputting a prediction result of efficacy of an anticancer drug. The specification does not provide direction on how the information processing device analyzes the oxygen consumption rate or change in pH and outputs a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh et al. (US 20170038282 A1, hereinafter “Veiseh”) in view of Vishnudav et al. (US 20130259847 A1, hereinafter, “Vishnudav”).
Regarding claim 1, Veiseh teaches an information processing device comprising: processing circuitry (Fig. 6, element 630, “host processor”) configured to: 
analyze a result of measurement over time of oxygen (paragraphs [0056], [0085], and [0086] teaches analyzing result of produced oxygen over time) of different types of immune cells collected from a subject (paragraph [0047] teach cancer tissues comprising immune cells can be analyzed, wherein it is well known in the art that cancer tissues with immune cells comprise different type of immune cells such as T and B cells) and stored in sealable micro-wells (Figs. 1A-1C teach sealable micro-wells 113A storing cells) and a change in pH around the immune cells (paragraphs [0053] and [0085] teach analysis of pH around the immune cells), so as to analyze a dynamic change for each cell of the immune cells (paragraphs [0087]-[0091] teaches cellular responses are measured continuously, such as cell movement, cell morphology, and cell viability); and 
output a prediction result of efficacy of an anticancer drug in the subject on a basis of the analysis (paragraphs [0085]-[0087] teach a processor and data analysis software performing analysis for predicting a response variable or substance characteristics for cells that are exposed to drugs based on data, wherein data includes produced oxygen and pH).
measurement over time of oxygen consumption rates of different immune cells.
Vishnudav teaches a discovery platform technology for analyzing a biological system or process, such as cancer, via model building (abstract). Vishnudav teaches a computer system (paragraphs [0420]-[0421]; Fig. 17) configured to perform various analysis methods, such as assessment of a molecular effect of a drug (paragraph [0175]), wherein increase or decrease in activity of one or more biological pathways, key members of the pathways, or key regulators to members of the pathways are used to predict the therapeutic efficacy of the drug for a given disease (paragraph [0175]). Vishnudav teaches an analysis of cells wherein oxygen and pH sensors analyze oxygen consumption rate and extracellular acidification rate (paragraphs [0395]-[0396]). Vishnudav teaches measurement of oxygen consumption rate over time (Fig. 37A). Vishnudav teaches that the combination of technology platforms with strategic cellular modeling allows for robust intelligence that can further establish disease understanding while creating biomarker libraries and drug candidates that may clinically augment standard of care (paragraph [0010]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh to incorporate the teachings of Vishnudav to provide the processing circuitry configured to analyze a result of measurement over time of oxygen consumption rates of different immune cells. Doing so would utilize known methods of analyzing cells, as taught by Vishnudav that would have a reasonable expectation of successfully predicting efficacy of a drug. Furthermore, it would have been obvious to choose to measure over time the oxygen consumption rate and pH from a finite number of identified, 
Regarding claim 2, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh further teaches wherein the result of measurement is a result measured when the immune cells are stressed by drug stimulation and/or a change in external environment (paragraph [0087], “drugs or toxicants”).
Regarding claim 3, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh further teaches wherein the result of measurement is a result measured by using an oxygen sensor (paragraph [0056]) and a pH sensor (paragraph [0051]) immobilized in at least a part of the sealable micro-wells (Fig. 1C teaches sensors 120 in micro-well 113A).
Regarding claim 6, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh further teaches wherein the processing circuitry is configured to perform profiling of energy metabolism of each immune cell of the immune cells on a basis of the result of measurement (paragraph [0085] teaches analyzing produced oxygen, which is interpreted as energy metabolism).
Regarding claim 9, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh in view of Vishnudav fail to teach wherein an oligonucleotide for mRNA capturing is arranged in advance in at least a part of the sealable micro-wells.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to further incorporate the teachings of Vishnudav to provide an oligonucleotide for mRNA capturing is arranged in advance in at least a part of the sealable micro-wells. Doing so would utilize known methods of analyzing biological samples, as taught by Vishnudav, to determine effects of a drug, thus improving predication result of efficacy of a drug.
Regarding claim 13, Veiseh teaches an information processing method executed by processing circuitry (Fig. 6, element 630, “host processor”), the method comprising: analyzing a result of measurement over time of oxygen (paragraphs [0056], [0085], and [0086] teaches analyzing result of produced oxygen over time) of different types of immune cells collected from a subject (paragraph [0047] teach cancer tissues comprising immune cells can be analyzed, wherein it is well known in the art that cancer tissues with immune cells comprise different type of immune cells such as T and B cells) and stored for in sealable micro-wells wells (Figs. 1A-1C teach sealable micro-wells 113A storing cells) and a change in pH around the immune cells (paragraphs [0053] and [0085] teach analysis of pH around the immune cells), so 
Veiseh fails to explicitly teach analyzing a result of measurement over time of oxygen consumption rates of different immune cells.
Vishnudav teaches a discovery platform technology for analyzing a biological system or process, such as cancer, via model building (abstract). Vishnudav teaches a computer system (paragraphs [0420]-[0421]; Fig. 17) configured to perform various analysis methods, such as assessment of a molecular effect of a drug (paragraph [0175]), wherein increase or decrease in activity of one or more biological pathways, key members of the pathways, or key regulators to members of the pathways are used to predict the therapeutic efficacy of the drug for a given disease (paragraph [0175]). Vishnudav teaches an analysis of cells wherein oxygen and pH sensors analyze oxygen consumption rate and extracellular acidification rate (paragraphs [0395]-[0396]). Vishnudav teaches measurement of oxygen consumption rate over time (Fig. 37A). Vishnudav teaches that the combination of technology platforms with strategic cellular modeling allows for robust intelligence that can further establish disease understanding while creating biomarker libraries and drug candidates that may clinically augment standard of care (paragraph [0010]). 
measurement over time of oxygen consumption rates of different immune cells. Doing so would utilize known methods of analyzing cells, as taught by Vishnudav that would have a reasonable expectation of successfully predicting efficacy of a drug. Furthermore, it would have been obvious to choose to measure over time the oxygen consumption rate and pH from a finite number of identified, predictable solutions for analyzing cells (see Vishnudav, paragraph [0311], parameters of cellular output), i.e. it would have been obvious to try the specific method of analyzing a result of measurement over time of oxygen consumption rates of different types of immune cells and a change in pH around the immune cells, to improve prediction results of efficacy of an anticancer drug.
Regarding claim 14, Veiseh teaches a cell analyzing system comprising: micro-wells (Figs. 1A-1C, test well 113a which is sealable with a cap layer 102 storing cells) configured to be capable of sealably storing different types of immune cells collected from a subject; sensors (paragraph [0056], “oxygen sensors”; paragraphs [0050]-[0051], “pH sensor”) configured to detect an oxygen consumption rate of each cell of the immune cells and a change in pH around the immune cells (paragraph [0047] teach cancer tissues comprising immune cells can be analyzed, wherein it is well known in the art that cancer tissues with immune cells comprise different type of immune cells such as T and B cells);  and processing circuitry (Fig. 6, element 630, “host processor”) configured to analyze the oxygen (paragraphs [0056], [0085], and [0086] teaches analyzing result of produced oxygen over time) of the immune cells over time and the 
Veiseh fails to explicitly teach processing circuitry configured to analyze the oxygen consumption rate of the immune cells over time.
Vishnudav teaches a discovery platform technology for analyzing a biological system or process, such as cancer, via model building (abstract). Vishnudav teaches a computer system (paragraphs [0420]-[0421]; Fig. 17) configured to perform various analysis methods, such as assessment of a molecular effect of a drug (paragraph [0175]), wherein increase or decrease in activity of one or more biological pathways, key members of the pathways, or key regulators to members of the pathways are used to predict the therapeutic efficacy of the drug for a given disease (paragraph [0175]). Vishnudav teaches an analysis of cells wherein oxygen and pH sensors analyze oxygen consumption rate and extracellular acidification rate (paragraphs [0395]-[0396]). Vishnudav teaches measurement of oxygen consumption rate over time (Fig. 37A). Vishnudav teaches that the combination of technology platforms with strategic cellular modeling allows for robust intelligence that can further establish disease understanding while 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh to incorporate the teachings of Vishnudav to provide the processing circuitry configured to analyze the oxygen consumption rate of the immune cells over time. Doing so would utilize known methods of analyzing cells, as taught by Vishnudav that would have a reasonable expectation of successfully predicting efficacy of a drug. Furthermore, it would have been obvious to choose to measure over time the oxygen consumption rate and pH from a finite number of identified, predictable solutions for analyzing cells (see Vishnudav, paragraph [0311], parameters of cellular output), i.e. it would have been obvious to try the specific method of analyzing a result of measurement over time of oxygen consumption rates of different types of immune cells and a change in pH around the immune cells, to improve prediction results of efficacy of an anticancer drug.

31.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh in view of Vishnudav as applied to claim 3 above, and further in view of Berndt (US 5371016 A).
Regarding claim 4, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh further teaches wherein the sealable micro-wells are formed by using a translucent material (paragraphs [0003] and [0029], teaches the test plate is transparent or includes transparent regions; paragraph [0045] teaches the test plate may comprise a plastic or other material). While Veiseh teaches the use of optical sensors to analyze multiple characteristics of a substance to be analyzed (paragraphs [0072]-[0075], and [0098]), 
Berndt teaches sensors to monitor biological activity of microorganisms (abstract), wherein biological activity is determined by monitoring the decay time of the sensors (abstract). Berndt teaches that disadvantages of intensity-based methods may be overcome by using modulated excitation light in combination with sensors that change their fluorescence decay time in response to changing pH and oxygen concentration (column 1, lines 41-46). Thus, intensity measurements replaced with time measurements allows for intensity changes not influencing the results (column 1, lines 46-48). Berndt teaches an embodiment wherein a preferred sensor is an image sensor (“optical sensor”) known to change their decay time in response to changing pH and oxygen concentration (column 6, lines 8-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Berndt to provide the result of measurement is a result of measurement over time of a change of the oxygen sensor and a change of the pH sensor by using an image sensor with respect to the sealable micro-wells. Doing so would improve measurement accuracy when monitoring biological activity as taught by Berndt.
Regarding claim 5, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. While Veiseh teaches the device can be used in conjunction with analysis by fluorescence tagging (paragraph [0029]), Veiseh fails to explicitly teach wherein the 
Berndt teaches sensors to monitor biological activity of microorganisms (abstract), wherein biological activity is determined by monitoring the decay time of the sensors (abstract). Berndt teaches that disadvantages of intensity-based methods may be overcome by using modulated excitation light in combination with sensors that change their fluorescence decay time in response to changing pH and oxygen concentration (column 1, lines 41-46). Thus, intensity measurements replaced with time measurements allows for intensity changes not influencing the results (column 1, lines 46-48). Berndt teaches an embodiment wherein a preferred sensor is an optical sensor known to change their decay time in response to changing pH and oxygen concentration (column 6, lines 8-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Berndt to provide the processing circuitry is configured to analyze a decay time of phosphorescence or fluorescence obtained from the oxygen sensor and the pH sensor. Doing so would improve measurement accuracy when monitoring biological activity as taught by Berndt.

32.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh in view of Vishnudav as applied to claim 6 and 1 respectively above, and further in view of Chamoto et al. (CHAMOTO et al., “Mitochondrial activation chemicals synergize with surface receptor PD-1 blockade for T cell-dependent antitumor activity”, December 2016, PNAS Early Edition, pages E761-E770. Hereinafter, “Chamoto”).
Regarding claim 7, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh in view of Vishnudav fail to teach wherein the profiling is performed by analyzing a subtype of the immune cells determined from analysis of a surface antigen of the immune cells and a combination of energy metabolism of the immune cells of the subtype.
Chamoto teaches that mitochondrial activation synergize with surface receptor PD-1 blockade for T cell-dependent antitumor activity (abstract). Chamoto teaches that mitochondrial activation parameters may be clinical marker candidates for distinguishing between responders and non-responders to PD-1 blockade therapy (page E769, right column, lines 17-20). Chamoto teaches that antitumor efficacy of PD-1 blockade is highly correlated with changes in oxygen consumption rate of immune cells (abstract; page E769, left column, lines 3-17). Chamoto teaches it is known to analyze different type of immune cells (page E762, left column, first paragraph, “CD4+ and CD8+ T cells”). Chamoto teaches measurement over time of oxygen consumption rate (Fig. 2E). Chamoto teaches analyzing a subtype of immune cells determined from analysis of a surface antigen (page E764, right column teaches analyzing surface phenotype indicating specific T cells to be investigated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Chamoto to provide wherein the profiling is performed by analyzing a subtype of the immune cells determined from analysis of a surface antigen of the immune cells and a combination of energy metabolism of the immune cells of the subtype. One of ordinary skill in the art would be motivated to analyze the subtype of immune cell in combination with energy 
Regarding claim 8, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. While Veiseh teaches a substance to be analyzed may comprise cancer tissues comprising immune cells (paragraph [0047]), Veiseh in view of Vishnudav fail to teach wherein the immune cells include any one selected from a group of CD8 positive T cells, CD4 positive helper T cells, and CD19 positive B cells.
Chamoto teaches analyzing CD4 and CD8 T cells (page E762, left column, first paragraph, “CD4+ and CD8+ T cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Chamoto to provide the immune cell as CD4 or CD8 T cells. Doing so would utilize well known immune cell types for anticancer drug tests that would have a reasonable expectation of successfully providing results that correlates with how an anticancer drug will reaction with similar cells in a patient.

33.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh in view of Vishnudav as applied to claim 1 above, and further in view of Bose el al. (Bose, S., Wan, Z., Carr, A. et al.,  “Scalable microfluidics for single-cell RNA printing and sequencing”, 2015,. Genome Biol 16, 120. Hereinafter “Bose”).
Regarding claim 10, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh in view of Vishnudav fail to explicitly teach wherein the 
Bose teaches a platform for trapping mRNA in micro-wells (abstract; Fig. 1) Bose teaches oligonucleotide are functionalized in micro-wells for mRNA capture (Fig. 1). Bose teaches the oligonucleotides as identification sequences that are different for each micro-well (page 4; right column, first full paragraph). Bose teaches the platform allows for scalable, high-density capture of RNA at a low-cost.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Bose to provide the oligonucleotide is an identification sequence different for a part or all of the micro-wells. Doing so would utilize well-known methods of sequencing that would have reasonable expectation of successfully identifying different mRNA in different micro-wells for improved analysis.

34.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh in view of Vishnudav as applied to claim 1 above, and further in view of Fujita et al. (JP 2016064989 A, hereinafter “Fujita”).
Regarding claim 11, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh in view of Vishnudav fail to explicitly teach wherein the anticancer drug is a molecular target drug.
Fujita teaches a pharmaceutical composition for treating cancer by a PD-1 inhibitor (abstract). Fujita teaches that anti-PD-1 antibodies, a molecular target drug, may treat PD-L1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Veiseh in view of Vishnudav to incorporate the teachings of Fujita to provide the anticancer drug as a molecular target drug. Doing so would utilize well known anticancer drugs that would have a reasonable expectation of successfully inhibiting the interaction of PD-1 and PD-L1 to treat cancer as taught by Fujita.
Regarding claim 12, Veiseh in view of Vishnudav teach all of the elements of the current invention as stated above. Veiseh in view of Vishnudav teach wherein the molecular target drug is a drug containing an anti-PD-1 antibody as an active ingredient (see above claim 11).

Response to Arguments
Applicant's arguments filed 07/07/2021 regarding rejections under 35. U.S.C. 112(a) have been fully considered but they are not persuasive. The amendments to the claim does not sufficiently/specifically address and resolve the issues elaborated above regarding the enablement requirement. 
Applicant’s arguments, see pages 7-9, filed 07/07/2021, with respect to the rejections of claims 1-4, 6 and 14 under 35 U.S.C. 102 and claims 5, 7, 8-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Veiseh et al. (US 20170038282 A1) in view of Vishnudav et al. (US 20130259847 A1).
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797